 


 HR 2383 ENR: To redesignate the facility of the Bureau of Reclamation located at 19550 Kelso Road in Byron, California, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 2383 
 
AN ACT 
To redesignate the facility of the Bureau of Reclamation located at 19550 Kelso Road in Byron, California, as the C.W. ‘Bill’ Jones Pumping Plant. 
 
 
1.Redesignation of facilityThe facility of the Bureau of Reclamation located at 19550 Kelso Road in Byron, California, and known as the Tracy Pumping Plant, shall be known and designated as the C.W. Bill Jones Pumping Plant. 
2.ReferencesAny reference in a law, map, regulation, document, paper or other record of the United States to the facility referred to in section 1 shall be deemed to be a reference to the C.W. Bill Jones Pumping Plant.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
